In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-19-00050-CR


                         ANGELO CRUZ YBARRA, JR., APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 64th District Court
                                    Castro County, Texas
            Trial Court No. A3597-1501, Honorable Robert W. Kinkaid, Jr., Presiding

                                          April 16, 2020

                                MEMORANDUM OPINION
                           Before PIRTLE and PARKER and DOSS, JJ.


      Angelo Cruz Ybarra, Jr., appellant, pleaded guilty to possession of a controlled

substance1 pursuant to a plea agreement with the State in June of 2015. The trial court

sentenced him to serve eighteen months in the state jail division of the Texas Department

of Criminal Justice and pay a fine of $1,000, but suspended the sentence and placed




      1   See TEX. HEALTH & SAFETY CODE ANN. § 481.115(a), (b) (West 2017).
appellant on community supervision for three years. See TEX. CODE CRIM. PROC. ANN.

art. 42A.101 (West 2018).


       In September of 2016, the State filed a motion to revoke appellant’s community

supervision. At the hearing on the State’s motion in December of 2018, appellant pleaded

true to the alleged violations of the terms of his community supervision. The trial court

found the alleged violations to be true, revoked appellant’s community supervision, and

sentenced him to eighteen months’ confinement in the Texas Department of Criminal

Justice. Appellant timely filed this appeal.


       In this appeal, counsel for appellant has filed an Anders2 brief in support of a

motion to withdraw. We grant counsel’s motion and affirm the judgment of the trial court.


       Counsel has certified that he has conducted a conscientious examination of the

record and, in his opinion, the record reflects no reversible error upon which an appeal

can be predicated. Id.; In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008). In

compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978),

counsel has discussed why, under the controlling authorities, there are no reversible

errors in the trial court’s judgment. In a letter to appellant, counsel notified him of his

motion to withdraw; provided him with a copy of the motion, Anders brief, and appellate

record; and informed him of his right to file a pro se response. See Kelly v. State, 436
S.W.3d 313, 319-20 (Tex. Crim. App. 2014) (specifying appointed counsel’s obligations

on the filing of a motion to withdraw supported by an Anders brief). By letter, this Court




       2   See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                     2
also advised appellant of his right to file a pro se response to counsel’s Anders brief.

Appellant has not filed a response. The State has not filed a brief.


        By his Anders brief, counsel discusses areas in the record where reversible error

may have occurred but concludes that the appeal is frivolous. We have independently

examined the record to determine whether there are any non-frivolous issues that were

preserved in the trial court which might support an appeal but, like counsel, we have found

no such issues. See Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300

(1988); In re Schulman, 252 S.W.3d at 409; Gainous v. State, 436 S.W.2d 137, 138 (Tex.

Crim. App. 1969). Following our careful review of the appellate record and counsel’s

brief, we conclude there are no plausible grounds for appellate review.


        Therefore, we grant counsel’s motion to withdraw and affirm the judgment of the

trial court.3




                                                                   Judy C. Parker
                                                                      Justice


Do not publish.




        3 Counsel shall, within five days after the opinion is handed down, send appellant a copy of the

opinion and judgment, along with notification of appellant’s right to file a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4. This duty is an informational one, not a representational one. It is
ministerial in nature, does not involve legal advice, and exists after the court of appeals has granted
counsel’s motion to withdraw. In re Schulman, 252 S.W.3d at 411 n.33.

                                                      3